Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group II, claims 9-22 and the species of NO booster “curcumin” and “type 2 diabetes” as a species of indication, in the reply filed on 6/13/22 is acknowledged. Applicant further requests examination of “acute inflammatory condition” as an additional indication.

	Claims Status:
Claims 23-26 are new. 
Claims 1-26 are pending.
	Claims 1-8, 11 and 13 are withdrawn. Please note that claims 11 and 13 have improper claim status identifiers. The claims are indicated as “original” but have been withdrawn from consideration by the Examiner. In the interest of compact prosecution, the Examiner is not sending a notice non-compliance at this time but rather alerting Applicant to this issue.
	Claims 9, 10, 12 and 14-22 are under examination as they read upon the elected subject matter. Applicant filed an IDS on 7/8/22 that is pertinent to the claimed subject matter and necessitated a new ground of rejection. Accordingly, this Action is FINAL.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/8/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 9/21/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 17565556 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Withdrawn rejections
Applicant's amendments and arguments filed 9/21/22 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn. Claims 9, 10, 12 and 14-22 were rejected under 35 U.S.C. 103(a) as being unpatentable over Friedman et al. (US 20180256509) and Friedman et al. (US 20170119814) and Rungseesantivanon et al. (BMC Complementary and Alternative Medicine 2010, 10:57; 9 pages). Applicant’s arguments and amendments are persuasive. 
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.
Allowable Subject Matter
Claims 19-22, 25 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 9, 10, 12 and 14-18, 23 and 24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Carrara et al. (WO2005105059; IDS filed 9/21/22). 
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Applicant claims:

    PNG
    media_image1.png
    616
    936
    media_image1.png
    Greyscale

Claim interpretation: “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.” See MPEP § 2111.04; see also MPEP §§ 2103(C) and 2173.05(h). Therefore, the optional components of the NO precursor and fatty acid are not required.

Determination of the scope and content of the prior art
(MPEP 2141.01)
	Regarding claim 9, 10, 23 and 24, Carrara et al. teach methods for increasing the flux of a drug through mammalian dermal surfaces by applying a formulation (claims 17-18), which makes is a transdermal formulation, comprising with 0.1-15% of oil extract of Curcuma/zedoraia oil (claims 1, 4 and 23), which is an NO booster that comprises curcumin (elected species), an active agent and a delivery vehicle comprising a polyalcohol (claims 1, 12-13; Example 16) as well as polyethylene glycol (page 7, lines 18-23; claim 15) which implicitly dissolves the NO booster in the polyol. Gels are made and not emulsions or suspensions of immiscible components (See for example Examples 15-16). Carrara et al. teach diuretics, glycemia regulators, antidiabetic agents, hence agents for treating diabetic patients, in the composition as well as anti-inflammatory agents, vasodilators, antihypertensives and antibiotics, for example (claim 10). The administration of anti-inflammatory agents would also render obvious treating acute inflammatory conditions.
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Carrara et al.  is that Carrara et al. do not expressly teach treating a disease or condition associated with endothelial dysfunction that is type 2 diabetes wherein prior to the treatment the subject has an abnormal level of blood glucose, wherein the abnormal level is higher than a normal level or the level of a healthy subject by at least about 10%. 
Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The level of skill is that of a medical/pharmaceutical research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from medicine, pharmaceutical formulation, physiology and chemistry— without being told to do so. 
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(II)). 
Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to perform the method of Carrara et al. by a disease or condition associated with endothelial dysfunction that is type 2 diabetes wherein prior to the treatment the subject has an abnormal level of blood glucose, wherein the abnormal level is higher than a normal level or the level of a healthy subject by at least about 10%, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. Carrara et al. teach and suggest at least antidiabetic drugs as the active and the ordinary artisan in this art understands that antidiabetic drugs are administered to treat subjects diagnosed with diabetes, which includes Type 2 diabetes. The ordinary artisan in this art diagnoses the patient to ascertain the type of diabetes prior to pharmaceutical agent treatment with a reasonable expectation of success since there are only a very limited number of diabetes types (Type I or Type 2) and those patients naturally have prior to treatment abnormal level of blood glucose, wherein the abnormal level is higher than a normal level or the level of a healthy subject by at least about 10%. Since applicant elected that condition for examination, then treating diabetes such as type 2 diabetes must also be associated with endothelial dysfunction in the subject.
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Carrara et al. is that Carrara et al. do not expressly teach a ratio of polyol to NO booster from about 8:1 to about 12:1 where an effective amount of the NO booster is delivered transdermally to achieve the functional parameters of claims 12, 14, 15 and 17. 
Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
One of ordinary skill in the art would have been motivated to do this because it is merely routine optimization of the amount of polyol carrier and NO booster. In Example 16, Carrara et al. teach using 1% NO booster Zedoaria oil and 6% propylene glycol for a 6:1 ratio of polyol to NO booster in addition to 5% ethoxydiglycol, which provides 11% delivery vehicle (see also claims 12 and 13). Examples 1 and 2 use 15% propylene glycol (page 20, Examples 1 and 2). Thus, Carrara et al. reasonably teach using propylene glycol from 6-15% as the delivery polyol carrier, which reasonably establishes a range of from 6:1 to 15:1 of polyol to NO booster, which overlaps the claimed range of from about 8:1 to about 12:1 and will dissolve the NO booster in the polyol. If it works for Applicant then it must also work in the prior art that suggests an overlapping range. MPEP 2144.05(I): In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Therefore, the ordinary artisan would have a reasonable expectation of success in making the formulation of Carrara et al. with a ratio of polyol to NO booster from about 8:1 to about 12:1 especially when Carrara et al. teach using about 0.1% to 15% of the Curcuma plant extract (claim 4) thereby providing room for optimization of the amount of NO booster comprising curcumin and polyol delivery vehicle. Since the ratio reasonably suggested by Carrara et al. overlaps that which is presently claimed, then it naturally flows that the functional parameter of claims 12, 14, 15 and 17 are present in the formulation of Carrara et al. Where the claimed and prior art products are identical or substantially identical the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on "prima facie obviousness" under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO' s inability to manufacture products or to obtain and compare prior art products. In re Best, 562 F.2d 1252, 1255 (CCPA 1977). See MPEP 2112(V).
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the combined references, especially in the absence of evidence to the contrary.
Response to Arguments:
Applicant arguments have been carefully considered but are moot in view of the new ground of rejection. 

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 7/8/22 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509. The examiner can normally be reached M-F 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERNST V ARNOLD/Primary Examiner, Art Unit 1613